Citation Nr: 0427898	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disease with retrolisthesis, L5-S1 as secondary to service-
connected disability of chondromalacia and torn meniscus of 
the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia and torn meniscus of the left knee, status 
post arthroscopy.  

3.  Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 due to treatment for a service-
connected disability requiring convalescence.  



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In a December 1997 rating decision, the RO denied service 
connection for a low back disability and extended to December 
1, 1997 a temporary total rating under 38 C.F.R. § 4.30 
following left knee surgery.  In a July 1998 rating decision, 
the RO denied a rating in excess of 10 percent for the 
service-connected left knee disability and an extension of 
the temporary total rating.  

In August 1999 and March 2000, the Board remanded the matter 
for additional development of the evidence and due process 
considerations.  In a June 2002 decision, the Board denied 
service connection for a low back disability, a rating in 
excess of 10 percent for a left knee disability, and an 
extension of the temporary total rating.  The veteran 
appealed the Board's decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  

While the case was pending before the Court, in May 2003, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a May 2003 order, the Court granted 
the motion, vacated the Board's June 2002 decision, and 
remanded the matter for readjudication consistent with the 
May 2003 Joint Motion.  

In February 2004, the Board remanded the matter for action 
consistent with the May 2003 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears from the record that the veteran is in receipt of 
vocational rehabilitation benefits.  The veteran's vocational 
rehabilitation folder is not associated with the claims 
folder.  

Additionally, in July 2004, the veteran's attorney submitted 
a statement in which he stated as follows: 

1.	The Secretary failed to follow the 
VCAA 2000 and subsequent cases such as 
Quartuccio and Charles.
2.	The Secretary failed to develop the 
evidence in accord with statutes and 
regulations.
3.	The Secretary failed to consider the 
case in light of the Veterans Benefits 
Act of 2002[.]
4.	The Veteran submits that past due 
benefits chart as previous submitted.  
[sic]  RO benefits calculations are 
incorrect.
5.	The issues stated in the SOC or SSOC 
as identified are different from the 
issue of benefits raised by the 
veteran in his claim.  These VA issues 
considered by the RO are reduced in 
scope from the veteran's claims.
6.	The Secretary failed to follow DAV v. 
Principi . . . by allowing the BVA to 
develop evidence.
7.	Due process was denied by the 
Secretary in past decisions per 38 
C.F.R. § 20.904 and the veteran moves 
to have the Secretary vacate such 
previous decisions by interfering with 
right of representation, providing the 
incorrect decision (SOC or SSOC), and 
by causing prejudicial error.
8.	That document at [attorney's website] 
prejudiced the veteran's claim at the 
RO and BVA with possible violations of 
law by RO officials and BVA officials 
who failed to give notice of such 
bias.
9.	There are unadjudicated claims still 
pending.
10.	QTC examinations, if any, were 
prepared, changed, or altered at the 
direction of RO adjudication officials 
in possible violation of law to allow 
denial rather than fairness of 
adjudication.
11.	The veteran's claim needs to be 
expedited rather than delayed by the 
RO.
12.	The Secretary failed to consider 
"prejudicial error" as required.

With virtually no specificity, the veteran's attorney makes 
some interesting, some puzzling and some serious allegations.  
Indeed, it almost appears that the veteran's attorney has 
this case confused with that of another client.  For example, 
a QTC examination was not done in this case, and the Board 
has done no development in this case.  Nonetheless, the 
representative has argued, without explaining, that the case 
is not ready for appellate action.  The RO should contact the 
veteran's attorney and request that he explain each of the 
statements he made.  

Thus, this case must be remanded for the following actions:

1.  The RO should associate the veteran's 
vocational rehabilitation folder with the 
claims folder.

2.  The RO should contact the veteran's 
attorney and request clarification as to 
the allegations made in the July 2004 
statement.  The attorney should specify 
(a) how VCAA was not followed; (b) how 
the evidence was not developed in 
accordance with statutes and regulations; 
(c) how the Veterans Benefits Act of 2002 
was not followed; (d) what is meant by 
the statement that "past due benefits 
chart as previous submitted.  [sic]  RO 
benefits calculations are incorrect"; 
(e) how the issues stated in the SOC or 
SSOC are different from the issue of 
benefits raised by the veteran in his 
claim and how they "are reduced in scope 
from the veteran's claims"; (f) how DAV 
v. Principi was not followed in this 
case; (g) how due process was denied by 
the Secretary in past decisions per 38 
C.F.R. § 20.904; (h) how there has been 
any interference with right of 
representation; and (i) what prejudicial 
error was made.  The veteran's attorney 
should identify all unadjudicated claims 
that are still pending.  

3.  The veteran's attorney should also 
identify any RO and Board individuals he 
believes were prejudiced by his website 
and how those individuals violated laws.  
Similarly, the veteran's attorney should 
provide evidence of examination reports 
or any other federal documents that were 
prepared, changed, or altered at the 
direction of RO adjudication officials in 
violation of law.  The RO should proceed 
accordingly.  

4.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
________________________________________________
	JAMES L. MARCH  
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




